DETAILED ACTION
Claims 1-3, 5-10, 23-25 are pending. Claims 1, 5, 8 and 10 are amended. Claims 4, 11-22 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 29, 2021.  As directed by the amendment: claims 1, 5, 8 and 10 have been amended, claims 4, 11-22 have been cancelled, and claims 23-35 have been added.  Thus, claims 1-3, 5-10, 23-25 are presently pending in this application.
Applicant’s amendments to the claims have overcome the drawing objections.
Applicant’s arguments have not overcome the objection to the specification.
Applicant’s amendments have overcome the 35 USC §112(b) rejections.
Applicant’s amendments to the claims have overcome the 35 USC §102(a)(1) rejections, however, additional §102(a)(1) rejections are made as detailed below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments with respect to the specification objection have been fully considered but they are not persuasive.  Applicant argues that the specification provides antecedent basis for the claim language.  The examiner respectfully disagrees.  While 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 requires the transparency to be at least 30% and less than 100%, this language is not found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-10, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “raised parallel lines”.  The specification discusses raised parallel portions of a first and second series.  The term “lines” would appear to relate to the boundaries around the raised portions, but that does not make sense with the rest of the claim as it is unclear how the lines in that interpretation would be “raised”.  The examiner is interpreting this as the raised portions 
Regarding claim 1, it is unclear what is meant by “continuously raised between the raised intersections”.  The examiner is interpreting this phrase to mean at each intersection of the first and second lines exists a raised portion.
Regarding claim 25, it is unclear what is meant by “raised parallel lines”.  The specification discusses raised parallel portions of a first and second series.  The term “lines” would appear to relate to the boundaries around the raised portions, but that does not make sense with the rest of the claim as it is unclear how the lines in that interpretation would be “raised”.  The examiner is interpreting this as the raised portions are arranged along first parallel lines and second parallel lines that intersect one another. 
Regarding claim 25, it is unclear what is meant by “continuously raised between the raised intersections”.  The examiner is interpreting this phrase to mean at each intersection of the first and second lines exists a raised portion.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Servus (see PTO-892 for URL).
Regarding claim 1, Servus includes an overshoe (overboot, title), comprising: a sole (see annotated 0:01 Full below); and an upper (see 0:01 Full below) having a raised first water-shedding texture on an exterior of the upper (see 0:01 Full below), wherein: the first water-shedding texture is located immediately adjacent to the sole (see annotated 0:01 Full below); the first water-shedding texture is located on an exterior region (see 0:01 Full below) of the upper that forms a closed band on the exterior of the upper (see Servus from 0:01-0:25 depicting that the band extends around the entire boot); the first water-shedding texture comprises a raised cross-hatch pattern having a first series of rows of raised parallel lines and a second series of rows of raised parallel lines (see 0:01 Cropped); the first series of rows of raised parallel lines and the second series of rows of raised parallel lines intersect at raised intersections (intersect at raised portions); and the first series of rows of raised parallel lines and the second series of rows of raised parallel lines are continuously raised between the raised intersections (at each intersection there is a raised portion).  

    PNG
    media_image1.png
    953
    1122
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    621
    media_image2.png
    Greyscale

Regarding claim 6, the overshoe of Servus includes wherein the overshoe further comprises a gusset (see 0:07 below).  

    PNG
    media_image3.png
    681
    467
    media_image3.png
    Greyscale

Regarding claim 8, the overshoe of Servus includes wherein the gusset has a scooped portion (the gusset extends inwards into the boot and is therefore considered “scooped” inasmuch as claimed).  

Regarding claim 23, the overshoe of Servus includes wherein the entirety of the first water-shedding texture comprises the raised cross-hatch pattern (the cross hatch pattern extends around the boot).  
Regarding claim 24, the overshoe of Servus includes wherein the first series of rows of raised parallel lines and the second series of rows of raised parallel lines (see 0:01 Cropped above) intersect at the raised intersections at an angle of ninety degrees (are perpendicular to one another).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servus in view of McGillicuddy (US 2347191).

In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes material form of semi-transparent plastic (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Servus to include the sheets of material of McGillicuddy in order to contribute to the aesthetic of the protective footwear (p. 2, col. 1, ll. 1-2, McGillicuddy).  
Regarding claim 3, the overshoe of Servus describes the limitations of claim 3, but does not explicitly describe wherein at least a portion of the overshoe has a transparency of at least 30% and less than 100%.
In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes wherein at least a portion of the overshoe has a transparency of at least 30% and less than 100% (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
McGillicuddy does not explicitly describe that the transparent, translucent or semi-transparent sheets have a transparency of at least 30% and less than 100%, however, determining the range of transparency is well within the purview of one having ordinary skill and such a person could select the particular transparency for the particular aesthetic desired in the footwear.  
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servus in view of Crowley (US 20120180340).
Regarding claim 5, the overshoe of Servus includes the limitations of claim 5 but does not explicitly describe a second water-shedding texture on the exterior of the upper and comprising a series of raised diagonal lands that are parallel to each other, wherein: a portion of a perimeter of the second water-shedding texture is located immediately adjacent to a portion of the first water-shedding texture; and a part of the first water-shedding texture is located between at least a portion of the sole and at least a portion of the second water-shedding texture. 
In related art, Crowley describes an article of footwear further comprising a second water-shedding texture (second layer 120) comprising a series of raised diagonal lands that are parallel to each other (see second layer 120c, Fig. 3A), wherein: a portion of a perimeter of the second water-shedding texture is located immediately adjacent to a portion of the first water-shedding texture (is located immediately adjacent a water shedding texture, see Fig. 3A); and a part of the first water-shedding texture is located between at least a portion of the sole and at least a portion of the second water-shedding texture (see Fig. 3A).
. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servus in view of Manresa (EP 0538537).
Regarding claim 7, Servus describes the limitations of claim 7, but does not explicitly describe a closure device fastened between the gusset and the upper, wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper.  Rather, Servus depicts button and loop fastening system.
In related art for footwear, Manresa depicts an article of footwear including a closure device (zip 5, textile area 7) between the gusset (internal fold 6) and the upper (leg 3) wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper (see Fig. 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the button and loop fastening system of Servus to be replaced by the zip system of Manresa in order to provide a closing system with consistent closure with consistent pressure (as opposed to the button and loop system which creates increase pressure points as can be seen in 0:07 above).  Furthermore, such a modification is merely a replacement of one fastener for another with predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servus in view of Pearson (US 2607130).

In related art, Pearson describes overshoe (col. 1, ll. 2) further comprises a reflective material (light reflector, col. 2, ll. 8-9) applied to at least a portion of the upper (upper supplied with light reflector, col. 2, ll. 6-8).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the overshoe of Servus to include the reflector of Pearson in order to provide ornamental design during the day and reflect light at night, thereby increasing visibility (col. 1, ll. 45-50).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servus in view of McGillicuddy, Crowley, Manresa, and Pearson.
Regarding claim 25, Servus includes an overshoe (overboot, title), comprising: a sole (see annotated 0:01 Full above); an upper (see annotated 0:01 Full above) having a raised first water-shedding texture on an exterior of the upper (see annotated 0:01 Full above), wherein: the first water-shedding texture is located immediately adjacent to the sole (see annotated 0:01 Full above);  the first water-shedding texture is located on an exterior region of the upper (see annotated 0:01 Full above) that forms a closed band on the exterior of the upper (see Servus from 0:01-0:25 depicting that the band extends around the entire boot); the first water-shedding texture comprises a raised cross-hatch pattern having a first series of rows of raised parallel lines and a second series of rows of raised parallel lines (see annotated 0:01 Cropped above); the first series of rows of raised parallel lines and the second series of rows of raised parallel lines intersect at 
The overshoe of Servus not explicitly describe wherein at least a portion of the overshoe is formed of a semi-transparent plastic having a transparency of at least 30% and less than 100%.
In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes wherein at least a portion of the overshoe has a transparency of at least 30% and less than 100% (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
McGillicuddy does not explicitly describe that the transparent, translucent or semi-transparent sheets have a transparency of at least 30% and less than 100%, however, determining the range of transparency is well within the purview of one having ordinary skill and such a person could select the particular transparency for the particular aesthetic desired in the footwear.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Servus to include the sheets of material of McGillicuddy and to select a particular degree of transparent sheet in order to contribute to the aesthetic of the protective footwear (p. 2, col. 1, ll. 1-2, McGillicuddy).  
The overshoe of Servus does not explicitly describe a second water-shedding texture comprising a series of raised diagonal lands that are parallel to each other, 
In related art, Crowley describes an article of footwear further comprising a second water-shedding texture (second layer 120) comprising a series of raised diagonal lands that are parallel to each other (see second layer 120c, Fig. 3A), wherein: a portion of a perimeter of the second water-shedding texture is located immediately adjacent to a portion of the first water-shedding texture (is located immediately adjacent a water shedding texture, see Fig. 3A); and a part of the first water-shedding texture is located between at least a portion of the sole and at least a portion of the second water-shedding texture (see Fig. 3A).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify to include the second water-shedding texture of Crowley in order to provide traction and to allow escapement of water from the contact surface (Crowley, para. 0089). 
The overshoe of Servus does not explicitly describe a closure device fastened between the gusset and the upper, wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper.  Rather, Servus depicts button and loop fastening system.
In related art for footwear, Manresa depicts an article of footwear including a closure device (zip 5, textile area 7) between the gusset (internal fold 6) and the upper 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the button and loop fastening system of Servus to be replaced by the zip system of Manresa in order to provide a closing system with consistent closure with consistent pressure (as opposed to the button and loop system which creates increase pressure points as can be seen in 0:07 above).  Furthermore, such a modification is merely a replacement of one fastener for another with predictable results.
The overshoe of Servus does not explicitly describe wherein the overshoe further comprises a reflective material applied to at least a portion of the upper.
In related art, Pearson describes overshoe (col. 1, ll. 2) further comprises a reflective material (light reflector, col. 2, ll. 8-9) applied to at least a portion of the upper (upper supplied with light reflector, col. 2, ll. 6-8).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the overshoe of Servus to include the reflector of Pearson in order to provide ornamental design during the day and reflect light at night, thereby increasing visibility (col. 1, ll. 45-50).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732